Petition denied by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Claude Wendell Bellamy petitions for a writ of mandamus, seeking an order directing the district court to act on his August 13, 2012 motion. Our review of the district court’s docket reveals that the district court denied the motion on September 4, 2012. Accordingly, because the district court has recently decided Bellamy’s motion, we deny the mandamus petition as moot. We grant leave to proceed in forma pauperis. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

PETITION DENIED.